BELCHER, Commissioner.
The conviction is for unlawfully carrying a pistol with a prior conviction for the same offense alleged for enhancement; the punishment, 730 days in jail.
Officer Crane testified that while making' an investigation he approached a rooming' house and from the outside through an open door, there being no screen door, he saw several men shooting dice in an unfurnished' room. The evidence shows that the appellant did not live there. Upon Officer Crane entering the room, the appellant who-was kneeling on the floor threw the dice out of his hand, and with his right hand' removed a pistol from his right hip pocket and placed it under a pillow which was by him on the floor. The testimony further shows that the pistol contained five live .32' caliber shells.
Proof was introduced of thé prior conviction as alleged and that the appellant was; the same person so convicted.
Testifying in his own behalf, the appellant admitted he was shooting dice when-the officers entered the room, but denied that the pistol was his or that he ever had! *889it in his possession, and said that he first :saw it when Officer Crane found it under a pillow after all of the men had been searched. He further testified that Officer ■Crane had malice against him because of prior domestic difficulties.
In view of the facts stated, the contention that the trial court erred in admitting the testimony of the officers showing the entry and search of the room and the •results thereof, on the ground that the entry •and search were illegal, is overruled.
The other contentions presented by the •appellant have been considered and they do not show error.
The evidence is sufficient to support the conviction and, no error appearing, the judgment is affirmed.
Opinion approved by the Court.